Citation Nr: 1228715	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-06 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for a respiratory disorder, including as due to exposure to Agent Orange.

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for hypertension, including as secondary to sleep apnea. 

5.  Entitlement to service connection for gout, including as due to hypertension.

6.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected low back disability.  

7.  Entitlement to service connection for a right knee disorder, including as secondary to service-connected low back disability.  

8.  Entitlement to service connection for a left knee disorder, including as secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, and from December 1970 to April 1989.

This appeal to the Board of Veterans' Appeals (Board) is from June 2006 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Winston-Salem, North Carolina, respectively.  The June 2006 decision denied all of the Veteran's claims for service connection on appeal, except for the diabetes mellitus claim, which was addressed in the September 2010 decision. 

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his March 2008 substantive appeal, VA Form 9.  However, in a July 2010 statement, the Veteran cancelled his hearing.  He has not requested to reschedule the hearing.  

As the Veteran's claims require further development, the Board is remanding them to the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims require further development before being decided on appeal and a remand is needed to ensure procedural due process and that there is a complete record upon which to decide these claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Concerning his claims of entitlement to service connection for his left and right knee disorders, right hip bursitis, sleep apnea, hypertension, and gout, the Veteran asserts several theories of entitlement.  First, he claims his sleep apnea, hypertension, and gout are all the result of his military service.  In the alternative, the Veteran claims his hypertension was caused by, the result of, or aggravated by his sleep apnea.  He also asserts that his gout was caused by, the result of, or aggravated by his hypertension.  As for his left and right knee and right hip disorders, the Veteran's claims are entirely predicated on the theory that these disorders are a result of his service-connected low back disability.  

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or chronically aggravated by a service-connected disability, and when thus established, this secondary condition is considered a part of the original condition.  See 38 C.F.R. § 3.310(a) and (b) (2011).  Establishing entitlement to service connection on this alternative secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Hypertension also may be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  This presumption, however, is rebuttable by probative evidence to the contrary.

The minimum compensable disability rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2011).

Hypertension, at least for rating purposes, is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1).

When determining whether service connection is warranted for a claimed disability, all theories of entitlement-direct, presumptive and secondary, must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).

There is no disputing the Veteran has these claimed disabilities of sleep apnea, hypertension, gout, right and left knee disorders, and a right hip disorder.  His private treatment records dating from April 2007 to October 2009 from various physicians show diagnoses of hypertension, sleep apnea, and osteoarthritis of the knee, although which knee is not specified.  Additionally, his VA treatment records from April 1999 to February 2011 confirm the diagnoses of sleep apnea, hypertension, and include diagnoses for gout, degenerative joint disease (DJD) of the right and left knees, and right hip bursitis.  Finally, the December 2007 VA compensation examiner confirmed the DJD of the right and left knees with MRI findings.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide him an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with his service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Board recognizes that although the claimant had a VA compensation examination in December 2007 concerning his left and right knee and right hip disorders, the examiner did not provide a wholly adequate medical nexus opinion-including in terms of whether the Veteran's claimed disorders were aggravated by the service connected low back disability, so not just due to or caused by it.  The Court, in Allen, explained that any medical opinion on this issue must address both possibilities-causation and aggravation.  The Court has also held that, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin, 11 Vet. App. at 514.  Thus, the claims must be remanded for further examination and opinion.

As for his remaining claims concerning whether the hypertension may be secondarily related to his sleep apnea, if it is service connected, and also the gout secondary to the hypertension, if that is service connected, medical comment is also required to determine the nature and etiology of these disorders.  So a medical examination and opinion are needed to assist in determining whether his sleep apnea, hypertension, and gout may be attributed to his military service.  Additional opinion must be obtained as to whether the Veteran's hypertension is due to, the result or aggravated by, his sleep apnea, if service connection is warranted for sleep apnea.  And, finally, an additional opinion must be obtained as to whether the Veteran's gout is due to, the result or aggravated by his hypertension, if service connection is warranted for hypertension.  Allen, 7 Vet. App. at 439.  

Turning next to the Veteran's claim for diabetes mellitus, the Veteran states it is due to his military service and, in particular, to his exposure to herbicide agents such as Agent Orange while serving in the Republic of Korea in the Demilitarized Zone (DMZ).  The Veteran claims his unit was stationed near the DMZ and he delivered mail daily to soldiers stationed in the DMZ.  

Similar to hypertension, diabetes mellitus will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

There is no disputing the Veteran has a current diagnosis of diabetes mellitus.  He was initially diagnosis with this disorder in January 2009 by a private physician, Dr. Alan.  This diagnosis was further confirmed by the Veteran's VA treatment records, dating from January 2010 to February 2011.  So, at the very least, he has established he has this claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225 (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).

Disease associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6).

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e) (emphasis added); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  These above-listed diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).

There is no indication he ever set foot in the Republic of Vietnam or on the inland waterways during the Vietnam era to entitle him to consideration of this presumption.  Importantly, though, there is still the possibility of presumptive exposure to herbicides elsewhere, outside of Vietnam, since the Veteran is alleging service in Korea during 1969.  A recent amendment to the regulations expanding the herbicide presumption was instituted for certain Veterans who served in Korea along the DMZ.  See 76 Fed. Reg. 4245 (Jan. 25, 2011).  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

(a)(6)(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the Court, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  Id.

There is a list of units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean DMZ.  See M21-1MR manual at part IV, subpart ii, ch. 2, sec. C.10.p (2012).

As noted previously, the evidence shows that the Veteran has diabetes mellitus, which, as mentioned, is included on the list of diseases presumptively associated with exposure to Agent Orange.  In a July 2010 statement, the Veteran alleged that he was exposed to herbicides while serving in Korea from September to October 1969, and, specifically, while driving mail to soldiers stationed in the DMZ, which would be during the requisite time period.  However, the Veteran's battalion was not operating on or near the DMZ at that time.  In fact, the Defense Personnel Records Information Retrieval System shows the Veteran's 304th Signal Battalion was 27 miles away from the DMZ in Seoul, Korea.  Moreover, there is no documentation to support a finding that the Veteran was delivering mail to soldiers stationed in the DMZ.  Therefore, the evidence does not currently show that he had the requisite Korea DMZ service to allow for application of the presumptive provisions.  

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection for his diabetes, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving claimed exposure to Agent Orange and other herbicides.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  Therefore, a medical nexus opinion is needed to determine the etiology of this disorder-and specifically insofar as whether it originated during his military service or is otherwise related to his military service.  McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Finally, concerning the claim for a respiratory disorder, the Veteran has not been specifically diagnosed with a clinical disability.  See Degmetich, 104 F.3d at 1328 (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Concerning this, there are diagnoses of rhinitis and sinusitis in the Veteran's VA treatment records.  He was initially diagnosed with sinusitis in July 2002 and rhinitis in January 2006.  Therefore, it must first be determined what, if any, respiratory disorder currently exists, including whether the symptoms the Veteran attributes to a respiratory disorder are, in fact, due to his rhinitis and sinusitis.  

If it is confirmed after examining the Veteran on remand that he has a diagnosed respiratory disorder, to include rhinitis and sinusitis, then a medical nexus opinion would be additionally needed to determine the etiology of this disorder-and specifically insofar as whether it originated during his military service or is otherwise related to his military service.  McLendon, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since February 2011) from the Fayetteville VAMC and associate the records with the claims folder.

2.  Upon receipt of all additional records, schedule the Veteran for additional VA compensation examinations for the following development: 

(a)  First, determine whether the Veteran has an upper respiratory disorder, including rhinitis and/or sinusitis; 

(b)  If it is confirmed he does, then specify the diagnoses and indicate the likelihood (very likely, as likely as not, or unlikely) that any such current respiratory disorder had its clinical onset during, or is otherwise related to military service.

(c)  For the claims concerning his right and left knee and right hip disorders, ask the examiner to determine whether they are aggravated (i.e., made chronically worse) by the service-connected low back disability?  

(d)  The examiner is also asked to provide medical nexus opinions concerning the etiology of his current (1) sleep apnea (2) hypertension and (3) gout.  

(e)  If it is determined the Veteran's sleep apnea is attributable to service, the examiner must also provide an opinion as to whether it caused or aggravated his hypertension.  

(f)  If it is also determined that the Veteran's hypertension is attributable to his military service, either directly or secondarily as a result of the sleep apnea, the examiner is asked to provide an opinion as to whether the hypertension caused or aggravated his gout.  

The term "as likely as not" (50 percent probability or greater) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For completeness of the opinions, it is essential the examiner review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

3.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal in light of all additional evidence.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

